                                                  Kristofor T. Henning          McCarter & English, LLP
                                                  Partner                       1600 Market Street
                                                  T. 215-979-3846               Suite 3900
                                                  F. 215-988-4314               Philadelphia, PA 19103-7501
                                                  khenning@mccarter.com         www.mccarter.com




March 23, 2021
VIA ECF
The Honorable Gary R. Brown
100 Federal Plaza, Courtroom 840
Central Islip, NY 11722-9014
Re: Caccavale, et al. v. HP Inc., et al. (Case No. 20-cv-974)
Dear Judge Brown:
HPE writes to respond to Plaintiffs’ request to file a motion to dismiss HPE’s
counterclaim for unjust enrichment.
   A. HPE Has Adequately Pled Facts Demonstrating Unjust Enrichment.
In support of their NYLL § 195(a) claim, Plaintiffs currently allege they were hired by
HPE in November 2015. SAC ¶¶ 38, 40, 42, 44. HPE denies that allegation. As
Plaintiffs previously acknowledged, they were hired by Hewlett-Packard Co. (“HP”)
before 2015 and their employment moved to HPE when HP separated into two
companies, HPE and HP Inc. Compl. ¶¶ 29, 31. The premise of HPE’s counterclaim
is simple: If Plaintiffs convince a factfinder, over HPE’s objection, that they were hired
by HPE on November 1, 2015, then equity requires that Plaintiffs accept that date of
hire for all purposes, not merely the litigation purpose Plaintiffs seek. As HPE alleged
in its counterclaim, HPE provided—and Plaintiffs “consciously and knowingly
accepted”—benefits/compensation based on their HP Co. hiring dates. ECF Dkt. 72
at ¶¶ 23–24. It would be inequitable for Plaintiffs to retain those benefits based on
one hiring date if they convince a factfinder, over HPE’s objection, that their “true”
hiring date was much later. Those allegations state a viable claim for unjust
enrichment. See E.J. Brooks Co. v. Cambridge Sec. Seals, 105 N.E.3d 301, 312
(N.Y. 2018) (unjust enrichment requires one party’s enrichment at other party’s
expense where “it is against equity and good conscience” to retain such benefit).
Plaintiffs suggest that unjust enrichment requires “tortious or fraudulent conduct” or
some type of “malfeasance.” But, the New York Court of Appeals has described
“typical” unjust enrichment claims as “those in which the defendant, though guilty
of no wrongdoing, has received money to which he or she is not entitled.” E.J.
Brooks Co., 105 N.E.3d 301 at 312 (emphasis added). One of Plaintiffs’ own cases
explains that an unjust enrichment claim “depends upon broad considerations of
equity and justice,” and one of multiple factors that a court may consider is “whether
the defendant’s conduct was tortious or fraudulent.” Paramount Film Distrib. Corp. v.
State, 285 N.E.2d 695, 698 (1972). None of Plaintiffs’ cases reject an unjust
enrichment claim against a party that proposes one factual position for litigation but
who has knowingly received benefits based on the existence of a contrary fact.
Plaintiffs argue that HPE chose on its own to provide them with benefits
/compensation based on pre-November 1, 2015 hiring dates. But Plaintiffs ignore
HPE’s allegation that they “consciously and knowingly accepted” those benefits
                                                                           March 23, 2021
                                                                                  Page 2




/compensation based on hiring dates that are different from the one they assert now
for litigation purposes.
Next, Plaintiffs contend that HPE received a benefit when Plaintiffs performed their
job duties, so Plaintiffs were not unjustly enriched. This again misstates HPE’s claim,
which is simply that Plaintiffs unduly gained from the additional benefits
/compensation they received, which were based solely on earlier hiring dates.
Plaintiffs also assert a 3-year statute of limitations for unjust enrichment “sounding in
tort,” but HPE’s claim is not based on tortious conduct. Courts have applied a 6-year
statute of limitations to unjust enrichment claims like HPE’s claim here. See, e.g.,
Tech. Opportunity Grp., Ltd. V. BCN Telecom, Inc., 2019 WL 4688628, at *12
(S.D.N.Y. Sept. 25, 2019) (collecting cases). Plaintiffs also cite no authority for their
assumption that the limitations period began to run at the time they received
compensation. In fact, “a claim for unjust enrichment accrues only when the
enrichment actually becomes unlawful.” Campione v. Campione, 942 F. Supp. 2d
279, 284 (E.D.N.Y. 2013). Here, that is only if and when Plaintiffs convince a
factfinder, over HPE’s objection, that their hiring dates should be November 1, 2015.
    B. Plaintiffs’ Arbitration Arguments Are Premature.
Plaintiffs do not dispute that HPE required, as a condition of employment, arbitration
agreements of employees actually hired on November 1, 2015. 1 They complain
instead that HPE should not be able to compel their claims to arbitration. Plaintiffs’
arguments are premature. HPE has not filed a motion to compel arbitration (but
reserves its rights to do so).
    C. Plaintiffs’ Request For Costs Is Baseless.
Plaintiffs seek the costs of their anticipated motion to dismiss because HPE rejected
their offer to withdraw their § 195 claim in exchange for HPE withdrawing its
counterclaim and agreeing to forgo any future attempt at an early appeal of the
§§ 191/198 legal issues implicated in this case. Rule 11 is violated “only when it is
patently clear that a claim has absolutely no chance of success.” Sarracco v. Ocwen
Loan Servicing, LLC, 220 F. Supp. 3d 346, 361 (E.D.N.Y. 2016) (citing Oliveri v.
Thompson, 803 F.2d 1265, 1275 (2d Cir. 1986)). That is not the case here. HPE’s
counterclaim is supported by the facts (as alleged by Plaintiffs) and the law. Rule 11
does not apply when one party rejects another’s offer to dismiss a claim only on the
condition that it agree to restrictions entirely unrelated to that claim.2


1Likewise, Plaintiffs do not dispute that they were notified in or about June 2015 that their
employment with HPE would continue on the same terms and conditions (e.g., no arbitration
agreement).
2Additionally, Rule 11 requires a motion for sanctions to be (1) made separately from any
other motion and (2) served but not filed or presented to the Court unless the opposing party
does not withdraw or correct the claim within 21 days. Plaintiffs did not comply with either
procedural requirement.



                                             2
                              March 23, 2021
                                     Page 3




Respectfully submitted,
/s/ Kristofor Henning
Kristofor Henning




                          3
